
	
		I
		111th CONGRESS
		1st Session
		H. R. 2782
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2009
			Mr. Walz (for
			 himself, Mr. Carney,
			 Mr. McIntyre,
			 Mr. Thompson of Mississippi,
			 Mr. Perriello,
			 Mr. Ross, Mr. Holden, Mr.
			 Space, Mr. Welch,
			 Mr. Minnick,
			 Mr. Kanjorski,
			 Mr. Shuler,
			 Mr. Boucher,
			 Mr. Michaud,
			 Mr. Ortiz,
			 Mr. Boswell,
			 Mrs. Kirkpatrick of Arizona,
			 Mr. Thompson of Pennsylvania,
			 Mr. Cuellar, and
			 Mr. Hinojosa) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to incorporate
		  regional transportation planning organizations into statewide transportation
		  planning, and for other purposes.
	
	
		1.Regional transportation
			 planning organizations
			(a)DefinitionsSection 134(b) of title 23, United States
			 Code, is amended—
				(1)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and
				(2)by inserting after
			 paragraph (4) the following:
					
						(5)Regional
				transportation planning organizationThe term regional transportation
				planning organization means a policy board of an organization created
				as the result of the designation process in section
				135(k).
						.
				(b)Additional
			 requirementsSection 135(e)
			 of such title is amended—
				(1)in the matter
			 preceding paragraph (1) by striking consider;
				(2)by striking
			 paragraph (1) and inserting the following:
					
						(1)with respect to nonmetropolitan areas,
				cooperate with affected nonmetropolitan local officials with responsibility for
				transportation through regional transportation planning organizations described
				in subsection
				(k);
						;
				(3)in paragraph (2)
			 by striking the concerns and inserting consider the
			 concerns; and
				(4)in paragraph (3)—
					(A)by striking
			 coordination of and inserting coordinate;
			 and
					(B)by striking
			 the transportation improvement program and inserting
			 transportation improvement programs.
					(c)Long-range
			 statewide transportation planSection 135(f)(2) of such title is
			 amended—
				(1)by striking
			 subparagraph (B) and inserting the following:
					
						(B)Nonmetropolitan
				areasWith respect to
				nonmetropolitan areas, the statewide transportation plan shall be developed in
				cooperation with affected nonmetropolitan local officials with responsibility
				for transportation through regional transportation planning organizations
				described in subsection (k).
						;
				and
				(2)in subparagraph (D)(i) by striking
			 and local agencies responsible for and inserting
			 regional, and local agencies responsible for economic development,
			 emergency management, transportation planning,.
				(d)Statewide
			 transportation improvement programSection 135(g) of such title
			 is amended—
				(1)in paragraph (2)
			 by striking subparagraph (B) and inserting the following:
					
						(B)Nonmetropolitan
				areasWith respect to each
				nonmetropolitan area in the State, the program shall be developed in
				cooperation with affected nonmetropolitan local officials with responsibility
				for transportation through regional transportation planning organizations
				described in subsection (k).
						;
				and
				(2)in the first
			 sentence of paragraph (5) by striking for transportation. and
			 inserting for transportation through regional transportation planning
			 organizations described in subsection (k)..
				(e)FundingSection
			 135(h) of such title is amended by striking 104(f) of and
			 inserting 104(f) and section 505 of.
			(f)Designation of
			 regional transportation planning organizationsSection 135 of
			 such title is amended by adding at the end the following:
				
					(k)Designation of
				regional transportation planning organizations
						(1)In
				generalTo carry out the
				transportation planning process required by this section, States shall
				establish, designate, and use amounts made available to the State to carry out
				this section to fund regional transportation planning organizations to enhance
				the planning, coordination, and implementation of statewide transportation
				plans and programs, with an emphasis on addressing the needs of nonmetropolitan
				areas of the State.
						(2)StructureA regional transportation planning
				organization shall be established as a multi-jurisdictional organization of
				nonmetropolitan local officials or their designees who volunteer for such
				organization and representatives of local transportation systems who volunteer
				for such organization.
						(3)Memorandum of
				understandingA regional
				transportation planning organization shall be formed by a memorandum of
				understanding between the State and nonmetropolitan local officials or as
				otherwise provided under State law.
						(4)FunctionA regional transportation planning
				organization shall work cooperatively to plan, coordinate, and implement
				transportation systems in nonmetropolitan areas.
						(5)RequirementsEach
				regional transportation planning organization shall, at a minimum,
				establish—
							(A)a policy committee, the majority of which
				shall consist of nonmetropolitan local officials, or their designees, and which
				shall also include, as appropriate, additional representatives from the State,
				private business, transportation service providers, economic development
				practitioners, and the public in the region; and
							(B)a fiscal and administrative agent, such as
				an existing regional planning and development organization, to provide
				professional planning, management, and administrative support.
							(6)DutiesThe duties of a regional transportation
				planning organization shall include—
							(A)ensuring nonmetropolitan local officials
				are meaningfully involved in the statewide transportation planning
				process;
							(B)developing and maintaining, in cooperation
				with the State, regional long-range multimodal transportation plans;
							(C)developing a regional transportation
				improvement program for consideration by the State;
							(D)fostering the coordination of local
				planning, land use, and economic development plans with State, regional, and
				local transportation plans and programs;
							(E)providing technical assistance to local
				officials;
							(F)participating in national, multistate, and
				State policy and planning development processes to ensure the regional and
				local input of nonmetropolitan areas;
							(G)providing a forum for public participation
				in the statewide and regional transportation planning processes;
							(H)considering and
				sharing plans and programs with neighboring regional transportation planning
				organizations, metropolitan planning organizations, and, where appropriate,
				tribal organizations; and
							(I)conducting other duties, as necessary, to
				support and enhance the statewide planning process under subsection
				(d).
							.
			
